Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1691 Page 1 of 9




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
J. DREW YEATES, Assistant United States Attorney (#9811)
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
BRYAN N. REEVES, Assistant United States Attorney (#DC 994799)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                      IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF UTAH


UNITED STATES OF AMERICA,                     :           Case No. 2:20-cr-182-DBB-3

                      Plaintiff,              :
                                                       SENTENCING MEMORANDUM
         vs.                                  :           AND OBJECTIONS TO
                                                         PRESENTENCE REPORT
JACKSON STUART TAMOWSKI                       :
PATTON,
                                              :
                      Defendant.                             Judge David B. Barlow


         The United States, by and through the undersigned Assistant U.S. Attorney,

hereby submits its sentencing memorandum, urging the Court to impose a sentence of

imprisonment within the applicable guideline range.

         The United States respectfully asserts that the appropriate guideline range exceeds

that which is currently calculated in the Presentence Investigation Report (“PSR”). 1

Below, the United States has identified the PSR’s omissions to assist the Court in




1
    Dkt. No. 276.
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1692 Page 2 of 9




correctly calculating the guideline range, after considering all relevant guideline factors. 2

       Specifically, the PSR erroneously omits both the leader/organizer enhancement

under U.S.S.G. §3B1.1(a) and the official victim enhancement under U.S.S.G. §3A1.2(a).

The Court should apply both enhancements because they are supported by a

preponderance of the evidence.

                                        Background

       On June 3, 2020, Defendant Patton was charged by criminal complaint with

Interstate Arson in violation of 18 U.S.C. § 844(i). 3 On July 23, 2020, the Grand Jury

indicted Defendant, together with three co-defendants, for Interstate Arson in a violation

of 18 U.S.C. § 844(i). 4 A second superseding indictment was returned on August 17,

2020, which added another co-defendant. 5

       On May 14, 2021, a Felony Information was filed against Defendant alleging a

violation of 18 U.S.C. § 231(a)(3), Civil Disorder. 6 On May 21, 2021, Defendant pleaded

guilty to the Felony Information. 7 There is no agreement between the parties as to how

the court should sentence Defendant.

       The PSR correctly applies a base offense level 16 in accordance with U.S.S.G.




2
  See Gall v. United States, 552 U.S. 38, 49-50 (2007).
3
  PSR ¶ 2.
4
  PSR ¶ 6.
5
  PSR ¶ 8.
6
  PSR ¶ 9.
7
  PSR ¶ 10.
                                              2
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1693 Page 3 of 9




§2X5.1(a); §2B1.1, and §2K1.4(a)(5). 8 The PSR also correctly reduces the offense level

by 3 based upon Defendant’s clear demonstration of acceptance of responsibility. 9

However, as discussed below, the PSR incorrectly omits a victim-related adjustment and

an adjustment for Defendant’s role in the offense. The PSR correctly calculates a criminal

history score of three and a resulting criminal history category of II.

                   United States’ Objections to the Presentence Report

       The United States objects to the PSR because it incorrectly omits 1) the victim-

related 3 level increase pursuant to U.S.S.G. §3A1.2(a), and 2) the role-related 4 level

increase pursuant to U.S.S.G. §3B1.1(a). The United States addresses the omitted

Chapter Three Adjustments in turn.

    a. Section 3A1.2 – Official Victim Enhancement

       Section 3A1.2 reads, in relevant part, “If (1) the victim was (A) a government

officer or employee…and (2) the offense of conviction was motivated by such status,

increase by 3 levels.” 10

       Here, Defendant impeded, obstructed, and interfered with “specified individuals”

for purposes of Section 3A1.2. 11 Defendant conceded in the plea agreement that he

willfully and knowingly burned the patrol car with the intent and purpose of obstructing,




8
  PSR ¶ 44.
9
  PSR ¶¶ 51-52.
10
   U.S.S.G. §3A1.2(a).
11
   See Application Note 1.
                                              3
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1694 Page 4 of 9




impeding, and interfering with law enforcement officers. 12 Importantly, Defendant

admitted that his actions were intended to impact law enforcement officers responding to

the civil unrest. It is also significant that Defendant’s guilty plea did not limit his conduct

to obstructing, impeding, and interfering with non-persons or with a government entity or

organization. 13

        In United States v. Polk, the Fifth Circuit Court of Appeals held that a defendant

need not know the names of intended victims to be subject to an enhancement under

U.S.S.G. § 3A1.2. 14 Similarly, the Tenth Circuit Court of Appeals opined that the official

victim enhancement of Section 3A1.2(a) requires the offense of conviction to be

motivated by the status of an “official victim.” 15 In the present case, Defendant admitted

that his conduct was motivated by the status of the victims because they were law

enforcement officers and he intended to interfere and impede them during the civil

disorder.

        Consequently, the Court should increase the offense level by 3 pursuant to

U.S.S.G. §3A1.2(a).

     b. Section 3B1.1(a) – Leader/Organizer Enhancement

        Subsection 3B1.1 reads, in relevant part, “If the defendant was an organizer or




12
   See Document 223 at ⁋ 11.
13
   See Application Note 1.
14
   United States v. Polk, 118 F.3d 286, (5th Cir. 1997).
15
   United States v. Blackwell, 323 F.3d 1256 (10th Cir. 2003).
                                               4
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1695 Page 5 of 9




leader of a criminal activity that involved five or more participants or was otherwise

extensive, increase by 4 levels.” For the Court to apply this 4-level increase the United

States must establish by a preponderance of the evidence that: 1) Defendant was a leader

or organizer; 2) of criminal activity; which, 3) involved five or more participates or was

otherwise extensive.

       Factors the court should consider include…the nature of participation in the
       commission of the offense, the recruitment of accomplices, the claimed
       right to a larger share of the fruits of the crime, the degree of participation
       in the planning or organizing the offense, the nature and scope of the illegal
       activity, and the degree of control and authority exercised over others….
       This adjustment does not apply to a defendant who merely suggests
       committing the offense.” 16

       On May 27, 2020, approximately three days before the Salt Lake City riots,

Defendant engaged in a text message conversation with seven other individuals (listed as

Drew, Blake, Sean, Nick, Summerblaze, Maddie, and 931644****). 17 Defendant stated,

“only good cop is a dead one” and “the aftermath videos are pretty cool. People are

straight up destroying cop cars n shit”. The next day, on May 28, 2020, Defendant

continued the text string asking “where is this saturday protest?”

       On May 29, 2020, the day before the Salt Lake City protest, Defendant agitated

his friends and associates to violence. He texted “what time does the riot start

tomorrow.” 18 He continued asking “do i bring machetes to the riot tomorrow” and “we


16
   U.S.S.G. §3B1.1 Application Note 4.
17
   See Exhibit 1 containing the 11-page text string.
18
   Exhibit 1 and PSR ⁋ 28.
                                              5
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1696 Page 6 of 9




can all have one.” He then declared, “yes dude. I’m turning it into a riot.” 19

       These text messages show Defendant was recruiting accomplices, he was willing

to arm them with machetes, and that he was planning and organizing to turn a peaceful

protest into a riot.

       On May 30, 2020, the day of the riot, Defendant continued pushing for violence.

He wrote “i need to figure out how to turn it into [a riot].” 20 Defendant continued, “all I

gotta do is sneakily throw a rock through a window” “of the police station” and “i’m

breaking things.” 21

       In a separate text string between Defendant and Blake, Defendant stated “i’m fully

going down there with the intention of breaking things. if you don’t want to be near me i

understand. but people need to know that salt lake is upset too.” 22

       Defendant followed through. He is depicted on video stomping on the

undercarriage of the overturned police car, moving burning fabric into the interior of the

overturned patrol car, and pouring an apparent liquid accelerant onto the flames. In a

separate video Defendant is observed intimidating the driver of a black sedan who

Defendant believed to be a police officer.

       After the riot Defendant bragged about his crimes. He stated in the text string “lol




19
   Id.
20
   Exhibit 1 and PSR ⁋ 29
21
   Id.
22
   Exhibit 1 and PSR ⁋ 28
                                              6
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1697 Page 7 of 9




adam filmed me starting the fire…we just a fucked a cop car up with a cop in it…he

literally had to curb hop his car to get out.” 23 Defendant continued boasting “look who

started the fire lol” and attached a video to the text. These text messages show that

Defendant “claimed right to a larger share of the fruits of the crime” – specifically

increased reputation and bragging rights. 24

       The Court should find that a) the nature of Defendant’s participation in the

commission of the offense, b) Defendant’s efforts to recruit accomplices, c) Defendant’s

claimed right to recognition, d) Defendant’s participation in the planning or organizing

the offense, and e) the nature and scope of the Defendant’s illegal activity, all favor

imposition of the 4-level enhancement.

       Accordingly, the Court should find by a preponderance of the evidence: 1) that

Defendant was a leader and organizer; 2) in criminal activity including arson, property

damage, disorderly conduct, and rioting; which, 3) crimes involved five or more

participates or was otherwise extensive. 25

       The United States encourages the Court to apply a 4-level increase pursuant to

§3B1.1(a). If, however, the Court finds Defendant played an aggravating role not

amounting to being a leader or organizer, the Court may apply either a 2- or 3-level


23
   Id.
24
   U.S.S.G. §3B1.1 Application Note 4.
25
   The phrase “otherwise extensive” refers to other ways, besides the number of
participants, that criminal activity may be considered “extensive.” United States v.
Stroman, 661 Fed. Appx. 600, 2016 U.S. App. LEXIS 16776 (11th Cir. 2016).

                                               7
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1698 Page 8 of 9




enhancement. 26 The Background to §3B1.1 states in part that “this adjustment should

increase with both the size of the organization and the degree of the defendant’s

responsibility.” 27

                             18 U.S.C. § 3553 Considerations

       The United States will more fully address each of the relevant factors set forth in

§ 3553 at the time of sentencing. Considering the circumstances of the instant offense and

Defendant’s criminal history, the United States respectfully recommends that Defendant

be sentenced within the applicable guideline range. A guideline sentence reflects the

seriousness of the offense, promotes respect for the law, and provides just punishment for

serious criminal behavior. A guideline sentence also provides adequate deterrence, both

specific and general, and protects the public from further crimes by Defendant.

                                        Conclusion

       The United States recommends the Court sentence Defendant to a term of

imprisonment within the applicable guideline range. The applicable guideline range

should include a 3-level increase for official victim and a 4-level increase for Defendant’s

aggravating role in the offense. The resulting offense level is 20. With a criminal history

category of II, the applicable guideline range is 37-46 months. As such, the United States




26
   See §3B1.1(b) and (c).
27
   The term “organization” was not intended to restrict the scope of the guideline to
structured enterprises, but denotes any association of people involved in criminal activity.
See United States v. Liebman, 40 F.3d 544, 549 (2d Cir. 1994).

                                             8
Case 2:20-cr-00182-DBB Document 284 Filed 08/04/21 PageID.1699 Page 9 of 9




respectfully requests a sentence between 37-46 months’ imprisonment be imposed.

      RESPECTFULLY SUBMITTED August 4, 2021.

                                       ANDREA T. MARTINEZ
                                       Acting United States Attorney

                                       /s/ J. Drew Yeates
                                       J. DREW YEATES
                                       Assistant United States Attorney




                                          9
